Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language "module" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2014/0142413 A1; hereafter: Chang)
Regarding Claim 1, Chang teaches: a system for identifying skin texture and skin lesion using artificial intelligence cloud-based platform (Figure 1; ¶53: “The lesion diagnosis model is generated (230) by performing learning based on the combinations of the lesion feature”; ¶53: “Various machine learning algorithms that are well known to one of ordinary skill in the art… may be used to generate the lesion diagnosis model”)), comprising: an electronic device, for obtaining a captured image and a plurality of user parameters (¶46: “A terminal (which is sometimes referred to as a computer terminal) may be an electronic or electrochemical hardware device that is used for entering data into, and displaying data from, a host computer or a host computing system”; also “thin client” that depends on host computer for processing); and a server (Figure 1: element 100), connected to the electronic device, the server comprising: a storage device, for storing a plurality of modules (¶72: “The software or instructions an any associated data, data files, and data structures may be embodied permanently or temporarily in any type of machine, component, physical or virtual equipment, computer storage medium or device”); and a processor, coupled to the storage device, for accessing and executing the plurality of modules stored in the storage device, the plurality of modules (¶70: “A processing device may be implemented using one or more general-purpose or special-purpose computers, such as, for example, a processor”) comprising: an information receiving module, for receiving the captured image and the plurality of user parameters (¶47: “The diagnosis unit 130 determines whether the lesion is benign or malignant based on the lesion feature value extracted from the captured lesion image and the additional information provided by the user.”; the diagnosis unit doubles as an information receiving module as it receives information from other sources and includes parameters and images); a feature vector obtaining module (Figure 1: element 110 and 120), for obtaining a first feature vector of the captured image and for calculating a second feature vector of the plurality of user parameters (¶42: “The lesion feature extraction unit 110 may analyze a lesion in the captured lesion image to obtain the lesion feature value”; ¶43: “The interface unit 120 receives additional information from the user”); a skin parameter obtaining module, for obtaining an output result associated with skin parameters according to the first feature vector and the second feature vector (¶47: “The diagnosis unit 130 determines whether the lesion is benign or malignant based on the lesion feature value extracted from the captured lesion image and the additional information provided by the user.”); and a skin identification module, for determining a skin identification result corresponding to the captured image according to the output result (¶47: “The diagnosis unit 130 may determine whether the lesion is benign or malignant by comparing the lesion feature value extracted by the lesion feature extraction unit 110 and the additional information entered by the user with a lesion diagnosis model stored in database unit 140”).
Regarding Claim 3, Chang teaches: the system for identifying skin texture and skin lesion using artificial intelligence cloud-based platform according to claim 1, wherein the operation of the feature vector obtaining module calculating the second feature vector of the plurality of user parameters comprises: representing each of the plurality of user parameters using a vector; and combining each of a plurality of vectorized user parameters and inputting each of the plurality of vectorized user parameters to a fully connected layer of a machine learning model to obtain the second feature vector (¶43: “The interface unit 120 receives additional information from the user. The additional information entered by the user may include a variety of information that may affect the diagnosis of the lesion”; ¶53: “Various machine learning algorithms that are well known to one of ordinary skill in the art, such as, for example a support vector machine (SVM), may be used to generate the lesion diagnosis model”; the inputs for a SVM algorithm are vector inputs, which implies that the information inputted by the user would be in vector form and combined in vector form).
Regarding Claim 4, Chang teaches: the system for identifying skin texture and skin lesion using artificial intelligence cloud-based platform according to claim 3, wherein the plurality of user parameters comprise a combination of a gender parameter, an age parameter, an affected area size, a time parameter, or an affected area change parameter (¶43: “The additional information may include lesion information determined by the user from the captured lesion image, such as, for example, the structural characteristics of a lesion…, or the texture of a lesion”; ¶43: “the additional information may include medical records and information concerning a patient, such as, for example age, sex, occupation, sexual activity, smoking habits, drinking habits, drug use, current illnesses, chronic diseases, medication use, blood-sugar levels, blood pressure, and pregnancy.”).
Regarding Claim 5, Chang teaches: the system for identifying skin texture and skin lesion using artificial intelligence cloud-based platform according to claim 1, wherein the operation of the skin parameter obtaining module obtaining the output result associated with the skin parameters according to the first feature vector and the second feature vector comprises: combining the first feature vector and the second feature vector to obtain a combined vector; and inputting the combined vector into a fully connected layer of a machine learning model to obtain the output result, wherein the output result is associated with a loss/cost probability of the skin parameter (¶47: “The diagnosis unit 130 determines whether the lesion is benign or malignant based on the lesion feature value extracted from the captured lesion image and the additional information provided by the user.”; ¶53: “Various machine learning algorithms that are well known to one of ordinary skill in the art, such as, for example a support vector machine (SVM), may be used to generate the lesion diagnosis model”; the diagnosis unit takes the extracted lesion features and additional user information and inputs it into a SVM which requires vector inputs.).
Regarding Claim 6, Chang teaches: the system for identifying skin texture and skin lesion using artificial intelligence cloud-based platform according to claim 5, wherein the operation of the skin identification module determining the skin identification result corresponding to the captured image according to the skin parameter comprises: determining the skin identification result corresponding to the captured image according to the output result (¶47: “The diagnosis unit 130 may determine whether the lesion is benign or malignant by comparing the lesion feature value extracted by the lesion feature extraction unit 110 and the additional information entered by the user with a lesion diagnosis model stored in database unit 140”).
Regarding Claims 8, 10-13, Claims 8, 10-13 recite a method that is implemented by the system of Claims 1, 3-6. Therefore, the rejection of Claims 1, 3-6 is equally applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claims above, and further in view of Rance et al. (US 2020/0294234 A1; hereafter: Rance).
Regarding Claim 2, Chang teaches: the system for identifying skin texture and skin lesion using artificial intelligence cloud-based platform according to claim 1, wherein the operation of the feature vector obtaining module obtaining the first feature vector of the captured image but does not teach that the operation comprises: obtaining the first feature vector of the captured image using a machine learning model; Chang fails to teach this particular limitation as the machine learning algorithm disclosed in Chang is used for lesion diagnosis and is not explicit/clear on whether the machine learning algorithm is used to extract a lesion features.
In a related art, Rance teaches: obtaining the first feature vector of the captured image using a machine learning model (Abstract: “detect, using a machine-learning process, an anatomical feature of interest in each image of the images of the skin surface”; detecting an anatomical feature is consistent with obtaining/extracting a first feature vector) for the purpose of automating the extraction of image features in an accurate manner.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang, with the above teachings of Rance, in order to incorporate a machine learning model to extract image features. The motivation in doing so would lie in automatic extraction and more accurate and robust extraction of image features.
Regarding Claim 7, Chang, in view of Rance, further teaches: the system for identifying skin texture and skin lesion using artificial intelligence cloud-based platform according to claim 2, wherein the machine learning model comprises a convolutional neural network or a deep neural network (Rance: ¶33: “artificial intelligence module 120 may generate its output using alternatively or additional artificial intelligence methods, including without limitation by creating an artificial neural network, such as a convolutional neural network”) for the purpose of utilizing a commonly known and used machine learning model in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chang, in view of Rance, with the additional teaching of Rance in order to incorporate a convolutional neural network. The motivation in doing so would lie in using a commonly known well established machine learning model for easier use.
Regarding Claims 9 and 14, Claims 9 and 14 recite a method that is implemented by the system of Claims 2 and 7. Therefore, the rejection of Claims 2 and 7 are equally applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abedini et al. (US 2018/0122065 A1), Rasochova et al. (US 2021/0027897 A1), Abid et al. (US 10,878,567 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668